                                 IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                          CHARLOTTE DIVISION
                                           3:05-CR-00274-RJC-DSC
                USA,                                      )
                                                          )
                               Plaintiff,                 )
                                                          )
                    v.                                    )       ORDER
                                                          )
                ANTHONY JEROME LOVE,                      )
                                                          )
                               Defendant.                 )
                                                          )

                         THIS MATTER is before the Court upon the Government’s Motion to

              Dismiss, (Doc. No. 3), the Indictment, (Doc. No. 1), without prejudice. The

              defendant has never been apprehended since he was charged in 2005.

                         IT IS ORDERED that the Government’s motion, (Doc. No. 3), is

              GRANTED and the Indictment, (Doc. No. 1), is DISMISSED without prejudice.



Signed: September 27, 2019
